                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                         NORTHERN DIVISION AT KNOXVILLE


  NICHOLAS T. SUTTON,                          )
                                               )
        Petitioner,                            )
                                               )
  v.                                           )              No. 3:00-cv-00013-JRG
                                               )              Judge Greer
  BRUCE WESTBOOKS, Warden,                     )
                                               )
        Respondent.                            )



                                   NOTICE OF APPEARANCE


         The undersigned counsel hereby gives notice of his appearance as counsel on behalf of

  the respondent, Bruce Westbrooks, and requests that court notices and service of all pleadings,

  motions and other papers be directed to the undersigned.



                                                      Respectfully submitted,


                                                      HERBERT H. SLATERY III
                                                      Attorney General and Reporter

                                                      /s/ John H. Bledsoe
                                                      JOHN H. BLEDSOE
                                                      Deputy Attorney General
                                                      Federal Habeas Corpus Division
                                                      P.O. Box 20207
                                                      Nashville, Tennessee 37202
                                                      (615) 741-4351
                                                      Email: John.Bledsoe@ag.tn.gov
                                                      B.P.R. No. 19300




Case 3:00-cv-00013-DCLC-CRW Document 68 Filed 07/11/19 Page 1 of 2 PageID #: 203
                                  CERTIFICATE OF SERVICE


         I certify that the foregoing Notice was filed electronically on July 11, 2019. A copy

  of this document has been served via email through electronic filing to Jerry W. Laughlin at

 Jlaughlin2@rlnhc.com, John T. Milburn Rogers at Emily@johnrogerslawgroup.com, and Stephen

 A. Ferrell at Stephen_ferrell@fd.org.


                                                     s/ John H. Bledsoe______
                                                     JOHN H. BLEDSOE
                                                     Deputy Attorney General




Case 3:00-cv-00013-DCLC-CRW Document 68 Filed 07/11/19 Page 2 of 2 PageID #: 204
